DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 05/03/2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of US Patent No. 10997509 B2 (“reference application”).
A claim chart comparing the two claim sets are given below.
Instant Application
Reference Application 
(US Pat No. 10997509 B2)
21. A computer-implementable method for generating a cognitive insight comprising: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a hierarchical topic machine learning operation on the training data, the machine learning operation comprising the hierarchical topic machine learning operation, the hierarchical topic machine learning operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy; and, generating a cognitive insight based upon the hierarchical topic machine learning operation.
1. A computer-implementable method for generating a cognitive insight comprising: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a hierarchical topic machine learning operation on the training data, the machine learning operation comprising the hierarchical topic machine learning operation, the hierarchical topic machine learning operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy; generating a cognitive profile based upon the information generated by performing the hierarchical topic machine learning operation; and, generating a cognitive insight based upon the cognitive profile generated using the hierarchical topic machine learning operation.
22. The method of claim 21, wherein: the hierarchical topic machine learning operation discovers topics contained within a corpus contained within the training data.
2. wherein: the hierarchical topic machine learning operation discovers topics contained within a corpus contained within the training data.
23. The method of claim 21, wherein: the hierarchical topic machine learning operation determines a degree of abstraction associated with each of a plurality of topics contained within the training data.
3. The method of claim 1, wherein: the hierarchical topic machine learning operation determines a degree of abstraction associated with each of a plurality of topics contained within the training data.
24. The method of claim 23, wherein: each of the plurality of topics are hierarchically abstracted into a hierarchical topic model, where topics that have a higher degree of abstraction are associated with upper levels of the hierarchical topic model and topics that have a lesser degree of abstraction are associated with lower levels of the hierarchical topic model.
4. The method of claim 3, wherein: each of the plurality of topics are hierarchically abstracted into a hierarchical topic model, where topics that have a higher degree of abstraction are associated with upper levels of the hierarchical topic model and topics that have a lesser degree of abstraction are associated with lower levels of the hierarchical topic model.

25. The method of claim 23, wherein: each of the plurality of topics comprise a plurality of associated attributes; and, the associated attributes are used when determining a degree of abstraction associated with each topic.
5. The method of claim 3, wherein: each of the plurality of topics comprise a plurality of associated attributes; and, the associated attributes are used when determining a degree of abstraction associated with each topic.
26. The method of claim 25, further comprising: associating a topic associated with an upper level of the hierarchical topic model with a topic associated with a next lower level of the hierarchical topic model based upon at least one of the associated attribute of the topic associated with the upper level of the hierarchical topic model with the topic associated with the next lower level of the hierarchical topic model.
6. The method of claim 5, further comprising: associating a topic associated with an upper level of the hierarchical topic model with a topic associated with a next lower level of the hierarchical topic model based upon at least one of the associated attribute of the topic associated with the upper level of the hierarchical topic model with the topic associated with the next lower level of the hierarchical topic model.
27. A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a hierarchical topic machine learning operation on the training data, the machine learning operation comprising the hierarchical topic machine learning operation, the hierarchical topic machine learning operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy; and, generating a cognitive insight based upon the hierarchical topic machine learning operation.
7. A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a hierarchical topic machine learning operation on the training data, the machine learning operation comprising the hierarchical topic machine learning operation, the hierarchical topic machine learning operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy; generating a cognitive profile based upon the information generated by performing the hierarchical topic machine learning operation; and, generating a cognitive insight based upon the cognitive profile generated using the hierarchical topic machine learning operation.
28. The system of claim 27, wherein: the hierarchical topic machine learning operation discovers topics contained within a corpus contained within the training data.
8. The system of claim 7, wherein: the hierarchical topic machine learning operation discovers topics contained within a corpus contained within the training data.
29. The system of claim 27, wherein: the hierarchical topic machine learning operation determines a degree of abstraction associated with each of a plurality of topics contained within the training data.
9. The system of claim 7, wherein: the hierarchical topic machine learning operation determines a degree of abstraction associated with each of a plurality of topics contained within the training data.
30. The system of claim 29, wherein: each of the plurality of topics are hierarchically abstracted into a hierarchical topic model, where topics that have a higher degree of abstraction are associated with upper levels of the hierarchical topic model and topics that have a lesser degree of abstraction are associated with lower levels of the hierarchical topic model.
10. The system of claim 9, wherein: each of the plurality of topics are hierarchically abstracted into a hierarchical topic model, where topics that have a higher degree of abstraction are associated with upper levels of the hierarchical topic model and topics that have a lesser degree of abstraction are associated with lower levels of the hierarchical topic model.
31. The system of claim 29, wherein: each of the plurality of topics comprise a plurality of associated attributes; and, the associated attributes are used when determining a degree of abstraction associated with each topic.
11. The system of claim 9, wherein: each of the plurality of topics comprise a plurality of associated attributes; and, the associated attributes are used when determining a degree of abstraction associated with each topic.
32. The system of claim 29, wherein the instructions executable by the processor further comprise instructions for: associating a topic associated with an upper level of the hierarchical topic model with a topic associated with a next lower level of the hierarchical topic model based upon at least one of the associated attribute of the topic associated with the upper level of the hierarchical topic model with the topic associated with the next lower level of the hierarchical topic model.
12. The system of claim 9, wherein the instructions executable by the processor further comprise instructions for: associating a topic associated with an upper level of the hierarchical topic model with a topic associated with a next lower level of the hierarchical topic model based upon at least one of the associated attribute of the topic associated with the upper level of the hierarchical topic model with the topic associated with the next lower level of the hierarchical topic model.
33. A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a hierarchical topic machine learning operation on the training data, the machine learning operation comprising the hierarchical topic machine learning operation, the hierarchical topic machine learning operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy; and, generating a cognitive insight based upon the cognitive profile generated using the hierarchical topic machine learning operation.
13. A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a hierarchical topic machine learning operation on the training data, the machine learning operation comprising the hierarchical topic machine learning operation, the hierarchical topic machine learning operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy; generating a cognitive profile based upon the information generated by performing the hierarchical topic machine learning operation; and, generating a cognitive insight based upon the cognitive profile generated using the hierarchical topic machine learning operation.
34. The non-transitory, computer-readable storage medium of claim 33, wherein: the hierarchical topic machine learning operation discovers topics contained within a corpus contained within the training data.
14. The non-transitory, computer-readable storage medium of claim 13, wherein: the hierarchical topic machine learning operation discovers topics contained within a corpus contained within the training data.
35. The non-transitory, computer-readable storage medium of claim 33, wherein: the hierarchical topic machine learning operation determines a degree of abstraction associated with each of a plurality of topics contained within the training data.
15. The non-transitory, computer-readable storage medium of claim 13, wherein: the hierarchical topic machine learning operation determines a degree of abstraction associated with each of a plurality of topics contained within the training data.
36. The non-transitory, computer-readable storage medium of claim 35, wherein: each of the plurality of topics are hierarchically abstracted into a hierarchical topic model, where topics that have a higher degree of abstraction are associated with upper levels of the hierarchical topic model and topics that have a lesser degree of abstraction are associated with lower levels of the hierarchical topic model.
16. The non-transitory, computer-readable storage medium of claim 15, wherein: each of the plurality of topics are hierarchically abstracted into a hierarchical topic model, where topics that have a higher degree of abstraction are associated with upper levels of the hierarchical topic model and topics that have a lesser degree of abstraction are associated with lower levels of the hierarchical topic model.
37. The non-transitory, computer-readable storage medium of claim 35, wherein: each of the plurality of topics comprise a plurality of associated attributes; and, the associated attributes are used when determining a degree of abstraction associated with each topic.
17. The non-transitory, computer-readable storage medium of claim 15, wherein: each of the plurality of topics comprise a plurality of associated attributes; and, the associated attributes are used when determining a degree of abstraction associated with each topic.
38. The non-transitory, computer-readable storage medium of claim 35, wherein the instructions executable by the processor further comprise instructions for: associating a topic associated with an upper level of the hierarchical topic model with a topic associated with a next lower level of the hierarchical topic model based upon at least one of the associated attribute of the topic associated with the upper level of the hierarchical topic model with the topic associated with the next lower level of the hierarchical topic model.
18. The non-transitory, computer-readable storage medium of claim 15, wherein the instructions executable by the processor further comprise instructions for: associating a topic associated with an upper level of the hierarchical topic model with a topic associated with a next lower level of the hierarchical topic model based upon at least one of the associated attribute of the topic associated with the upper level of the hierarchical topic model with the topic associated with the next lower level of the hierarchical topic model.
39. The non-transitory, computer-readable storage medium of claim 33, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.
19. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.
40. The non-transitory, computer-readable storage medium of claim 33, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.
20. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.



Examiner’s note
Claims 21-40 were not rejected under the 35 U.S.C 102 or 103 rejections because none of the cited references alone or in combination teaches independent claims 21, 27 and 33.  
For example, the prior art of record does not anticipate or render obvious the limitations “performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result”. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lehrer et al. (U.S. Patent Application Pub. No. 2016/0026720 A1) discloses an iterative process for identifying and/or obtaining content from various content sources, determining the relevance of the content to the project based on one or more relevance determination models, providing recommended content based on the relevance, obtaining user interaction data by monitoring user interaction with the recommended content, and/or training the one or more relevance determination models based on the user interaction data. Lehrer also discloses generating a list of recommended content items (a "recommended content list") based on the determined relevance of the content to the project, and updating in real-time or near real-time the recommended content list as one or more users of the project team interact with one or more content items within the list and/or other content items.
The prior art of record Faith et al. (U.S. Patent Application Pub. No. 2010/0250556 A1) discloses an n-by-m user-item rating matrix where n and m denote the number of users and items. The matrix can be generated by storing user information based on information such as user-entered data or tracked behavior data. Such information can include whether a user added or deleted a particular item from a list, whether a user clicked or viewed a particular item, or what rating a user gave a particular item. Depending on the type of user information contained in the matrix, each entry in the matrix can be either binary or non-binary. The matrix can store values for item-item affinities determined based on cosine similarities. Park also discloses determining a user feature-item affinity for a plurality of items and a plurality of user features. User feature refer to features, such as age, gender, and geographic location, which can be used to describe a user, and user feature-item affinity generally describes the correlation between a user feature shared by a group of users and whether those users like or dislike an item.
The prior art of record Sanchez et al. (U.S. Patent Application Pub. No. 2015/0356437) discloses a private universal knowledge repository. The universal knowledge repository is a collection of knowledge elements that can be used in various embodiments to generate one or more cognitive insights.
The prior art of record Miller et al. (US Pat No. 8140615 B2) discloses software that can be deployed to third parties as part of a service wherein a third party VPN (i.e., virtual private network) service is offered as a secure deployment vehicle or wherein a VPN is built] on-demand as required for a specific deployment. The software can be provided by a service provider to a customer on an on-demand basis. 
The prior art of record Miao et al. (U.S. Patent Application Pub. No. 2015/0278688 A1) discloses a remembrance agent (RA) that is hosted by a computer having sensors for obtaining current information about a user ("user context"). The user context is used to identify currently relevant ones of the concepts, and thereby to extract from the EM information about previous episodes in which the same concepts were relevant, and using semantic memory (SM) to extract information from additional databases using the concepts. Miao additionally discloses an RA model which is an Episodic and Semantic memory based Remembrance Agent (ESRA). The model is inspired by cognitive memory theories. The ESRA incorporates the functionalities of episodic memory (EM) and SM of the human memory into the agent's memory structure. By explicitly modeling EM and SM and their functional interactions, the RA model can capture both the episodic information and categorical semantic information to improve memory retrieval performance. The ESRA uses an ontological user interest profile constructed from the aggregated categorical concepts in SM to provide accurate personalized recommendations for the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VAN C MANG/Examiner, Art Unit 2126